

EXHIBIT 10.48
 RESTRICTED STOCK AWARD AGREEMENT




THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), is entered into on April
19, 2010 (the “Grant Date”), between CPI Corp., a Delaware corporation (the
“Company”), and David M. Meyer (the “Director”).
 
RECITALS
 
           WHEREAS, the Director is currently the Executive Chairman of the
Company’s Board of Directors (the “Executive Chairman”) and is not an employee
of the Company or one of its subsidiaries; and
 
WHEREAS, the Company and Director entered into an agreement dated April 19, 2010
(the “Compensation Agreement”) relating to Director’s compensation as Executive
Chairman of the Company’s Board of Directors (the “Board”), a copy of which is
attached hereto as Schedule A;
 
WHEREAS, pursuant to Section 3 of the Compensation Agreement, the Company agreed
to award 17,162 shares of restricted stock to Director, subject to the terms,
conditions and restrictions set out herein and in the CPI Corp. Omnibus
Incentive Plan, as approved by the Company’s shareholders on July 17, 2008 (the
“Plan”).
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
        1. Award of Shares; Deliveries.
 
(a) As of the Grant Date, the Company hereby grants to the Director an award of
seventeen thousand one hundred and sixty-two (17,162) shares of common stock of
the Company, par value $.40 per share (collectively, the “Restricted Shares”),
upon the terms and conditions set forth in this Agreement and in the Plan.
 
(b) Concurrently with the execution of this Agreement:
 
          (i) the Company shall deliver to the Director a copy of a share
certificate or certificates representing the Restricted Shares which shall
contain the
                                           legend(s) set forth in Section 5
hereof;
 
             (ii) the Director shall deliver to the Company a duly signed stock
power, endorsed in blank, relating to the Restricted Shares; or
 
          (iii) in lieu of the foregoing, the Company may use the book entry
method with its transfer agent to handle the awarding of the Restricted Shares.
 
             (c) If the Director shall elect to file a Section 83(b) election
with respect to the Restricted Shares, the Director shall deliver to the Company
a copy of a duly executed Section 83(b) election not later than 30 days
following the Grant Date.
 
 
 
1
 
 
 
     2. Representations and Acknowledgements of Director.  The Director hereby:
 
          (i) acknowledges and accepts the Restricted Shares described in
Section 1;
 
           (ii) represents that he is acquiring the Restricted Shares for
investment and not with a view to or for resale or distribution thereof;
 
           (iii)  agrees and acknowledges that the Restricted Shares are issued
pursuant to, and subject to the terms and conditions set forth in, the Plan;
 
           (iv)  agrees that the Restricted Shares will be held by Director and
his successors and assigns subject to all of the restrictions, terms and
                                             conditions contained in this
Agreement, and that the Restricted Shares will be disposed of only in accordance
with the terms of this
                                            Agreement; and
 
         (v) agrees that he will be wholly responsible for any income and/or
self-employment taxes that may result from the award of the Restricted
                                            Shares hereunder.
 
     3. Restrictions.  The Restricted Shares are subject to the Transfer
Restrictions and Forfeiture Restrictions set forth in Sections 3(a) and 3(b)
below (collectively, the “Restrictions”).  The restrictions set out in Section
3(a) are hereinafter referred to in this Agreement as the “Transfer
Restrictions,” and the restrictions set out in Section 3(b) are hereinafter
referred to in this Agreement as the “Forfeiture Restrictions.”
 
        (a) Transfer Restrictions.  Except as otherwise permitted under this
Agreement, Director agrees not to sell, transfer, assign, give, pledge, or
otherwise dispose of or encumber any part or all of the Restricted Shares,
whether voluntarily, by operation of law, or otherwise, prior to the lapse of
the Transfer Restrictions thereon pursuant to Section 4 hereof.  Any attempted
transfer of all or any portion of the Restricted Shares that remain subject to
the Transfer Restrictions shall be considered null and void and the Director
shall continue to be bound by all of the terms and provisions hereof.
 
         (b) Forfeiture Restrictions.  Subject to Section 4(b) hereof, in the
event of a termination of the Director’s membership on the Board prior to
February 1, 2014, for any reason other than the Director’s death or Disability
or an involuntary termination of the Compensation Agreement by the Company other
than for Cause as further described in 4(b) below, all of the Restricted Shares
that have not yet become Vested Shares (as defined below) at the effective time
of such termination (as determined after taking into account Section 4 hereof),
shall be returned to and canceled by the Company and shall be deemed to have
been forfeited by Director.  The Company will not be obligated to pay Director
any consideration whatsoever for any forfeited Restricted Shares.  Subject to
Section 1(b)(iii), in the event of a termination of Director’s membership on the
Board prior to February 1, 2014, for any reason other than Director’s death or
Disability or an involuntary termination of the Compensation Agreement by the
Company other than for Cause, the Director shall promptly deliver to the Company
the certificates representing the Restricted Shares, together with any documents
requested by the Company necessary to effectuate such transfer.
 
 
2
 
 
            4. Lapse of Restrictions.
 
         (a) Subject to Section 4(b) below, the Restrictions shall lapse as
follows:
 
                         Cumulative Vested Percentage         
           Vesting Date
 
                                  
 25%                                                      February 5, 2011
                                
   50%                                                      February 4, 2012
                                  
 75%                                                      February 2, 2013
                                
   100%                                                    February 1, 2014
 
provided that the Director remains a member of the Board as of each such Vesting
Date.  In the event the Director’s membership on the Board is terminated for any
reason prior to February 1, 2014, no further vesting (pro rata or otherwise)
shall occur from and after the effective date of such termination.
 
         (b) Notwithstanding Section 4(a), the Restrictions shall lapse as to
any Restricted Shares then held by the Director on the first to occur of (i) the
effective date of a Change of Control of the Company, (ii) the date of
termination of Director’s membership on the Board as a result of his death or
Disability, or (iii) the date of an involuntary termination of the Compensation
Agreement by the Company other than for Cause.  Notwithstanding anything herein
to the contrary, in the event Director ceases to be Executive Chairman of the
Company any time after the termination or expiration of the Compensation
Agreement but remains a member of the Board, any then remaining unvested
restricted shares shall immediately vest in full upon Director ceasing to be the
Executive Chairman.
 
         (c) To the extent the Restrictions shall have lapsed under Section 4(a)
or Section 4(b) with respect to any Restricted Shares, those shares (“Vested
Shares”) will, from and after the applicable vesting date, thereafter be free of
the Restrictions set forth in Section 3 hereof.
 
         (d) If any of the Restricted Shares vest upon the death of the
Director, they shall be registered in the name of the estate of the Director
except that, to the extent permitted by the Committee, if the Company shall have
theretofore received in writing a beneficiary designation, the Shares shall be
registered in the name of the Director’s designated beneficiary.
 
         (e) For purposes of this Agreement, the following terms shall have the
following meanings:
 
       “Cause” shall have the same meaning as set out in Section 3 of the
Compensation Agreement.
 
       “Change of Control ” shall mean a change in control of a nature that
would be required to be reported in response to Item 5.01 of the Current Report
on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”) or would have
been required to be so reported but for the fact that such event had been
“previously reported” as that term is defined in Rule 12b-2 of Regulation 12B of
the Exchange Act unless the transactions that give rise to the Change of Control
are approved or ratified by a majority of the members of the Incumbent Board who
are not participants in the Plan; provided that, without limitation,
notwithstanding anything herein to the contrary, a Change of Control shall be
deemed to have occurred if (i) any Person is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than 40% of the combined voting
power of the Company’s then outstanding securities ordinarily (apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (“Voting Securities”), (ii) individuals who constitute the Incumbent
Board cease for any reason to constitute at least a majority thereof, or (iii)
the stockholders of the Company approve a reorganization, merger or
consolidation with respect to which persons who were the stockholders of the
Company immediately prior to such reorganization, merger or consolidation do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated corporation’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company.
 
 
 
3
 
 
 
                         “Disability” shall have the same meaning as set forth
in the Plan.
 
                        “Incumbent Board” shall mean the individuals who
constitute the Board on the Grant Date; provided that any person becoming a
director subsequent to the Grant Date whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall, for
purposes of this Agreement, be deemed a member of the Incumbent Board.
 
       "Person" shall mean and include any individual, corporation, partnership,
group, association or other "person," as such term is used in Section 14(d) of
the Exchange Act, other than the Company or any Executive benefit plan(s)
sponsored or maintained by the Company.
 
    5. Restrictive Legends.  Subject to Section 1(b)(iii) of this Agreement,
Director will be issued a stock certificate in respect of the Restricted Shares,
which certificate will be registered in the Director’s name and may bear such
legend(s) as may be required or necessary to comply with the Securities Act of
1933, as amended, and any applicable state securities laws.  Any certificate or
certificates relating to the Restricted Shares shall also be inscribed with a
legend evidencing the Restrictions.
 
    6. Custody.  Subject to Section 1(b)(iii), all certificates representing the
Restricted Shares shall be deposited, together with stock powers executed by
Director, in proper form for transfer, with the Company.  The Company is hereby
authorized to cause the transfer to come into its name of all certificates
representing the Restricted Shares which are forfeited to the Company pursuant
to Section 3(b) hereof.
 
    7. Voting and Dividends; Adjustments.  Subject to the Restrictions and the
limitations imposed by this Section 7, Director shall have all of the rights of
a shareholder of the Company with respect to the Restricted Shares, including
the right to vote the Restricted Shares and to receive dividends thereon.  Stock
dividends and shares, if any, issued as a result of any stock-split,
recapitalization, reorganization, merger, consolidation, split-up, combination
or exchange of shares, or any similar change affecting the capital stock of the
Company, which has occurred after the date hereof, issued with respect to the
Restricted Shares shall be treated as additional Restricted Shares and shall be
subject to the same Restrictions and other terms and conditions that apply with
respect to, and shall vest or be forfeited at the same time as, the Restricted
Shares with respect to which such stock dividends or shares are issued.
 
 
4
 
 
    8. No Right to Continued Relationship.  Nothing in this Agreement shall
confer upon the Director any right to continue to serve as the Executive
Chairman of the Board and/or to continue to serve as a member of the Board.
 
            9. Entire Agreement.
 
         (a) This Agreement shall constitute the entire agreement between the
parties with respect to the subject matter hereof.  Any term or provision of
this Agreement may be waived at any time by the party which is entitled to the
benefits thereof, and any term or provision of this Agreement may be amended or
supplemented at any time by the mutual consent of the parties hereto, except
that any waiver of any term or condition, or any amendment, of this Agreement
must be in writing.
 
        (b) This Agreement shall not affect in any way the right or power of the
Company or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, preferred or other securities with preference ahead
of or convertible into, or otherwise affecting the Restricted Shares or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of the Company’s assets or business, or any other
act or proceeding, whether of a similar character or otherwise.
 
         (c) In the event that any term or provision of this Agreement shall be
finally determined to be superseded, invalid, illegal or otherwise unenforceable
pursuant to applicable law by a governmental authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability, to the maximum extent permissible by law, (i) by or
before that authority of the remaining terms and provisions of this Agreement,
which shall be enforced as if the unenforceable term or provision were deleted,
or (ii) by or before any other authority of any of the terms and provisions of
this Agreement.
 
         (d) Capitalized terms not otherwise defined in this Agreement shall
have the meaning set forth in the Plan.
 
10. Governing Law.  The laws of the State of Missouri shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflict of
laws.
 
11. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the successors, assigns and heirs of the respective parties.
 
 
5
 
 
12. Notices.  All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices at 1706 Washington Avenue, St. Louis, MO 63103 attention: Chief
Financial Officer, and if to the Director or its successor, to the address last
furnished by the Director to the Company.  Each notice and communication shall
be deemed to have been given when received by the Company or the Director.
 
13. No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver thereof
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
 
14. Titles.  Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of the Agreement.  The
masculine pronoun shall include the feminine and neuter and the singular shall
include the plural, when the context so indicates.
 
[Signature page follows]
 

 
6
 
 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
 

  CPI CORP.          
 
By:
/s/Renato Cataldo       Renato Cataldo       President and Chief Executive
Officer          





The undersigned Director hereby accepts, and agrees to, all terms and provisions
of the foregoing Agreement.


 

             
 
 
/s/David M. Meyer       David M. Meyer          



 



 
7
 
 
